United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1216
                                     ___________

Christina J. Hayes,                     *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
St. Louis County Department of Justice * Eastern District of Missouri.
Services; Calonza Hall; Herbert Bersen; *
St. Louis County Department of          *     [UNPUBLISHED]
Personnel Services; St. Louis County    *
Civil Service Commission,               *
                                        *
             Appellees.                 *
                                  ___________

                           Submitted: April 6, 2001
                               Filed: April 9, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Christina Hayes appeals following the district court’s1 dismissal of her
employment discrimination action against several county entities and employees. She
challenges only the district court’s failure to grant a motion to amend her complaint that


      1
       The HONORABLE CAROL E. JACKSON, United States District Judge for the
Eastern District of Missouri.
she claims to have filed. There is no indication this motion was ever filed with the
district court. We dismiss this appeal for frivolousness. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-